Felton, J.,
concurring specially. Section 114-101 of the Code defining “employee” as used in the Act, states in part: “Any reference to an employee who has been injured shall, when the employee is dead, include also his legal representatives, dependents and other persons to whom compensation may be payable, pursuant to the provisions of this law.” (Emphasis supplied). Johnson v. Champion, supra, and Boddie v. Ridley, 197 Ga. 221, 223 (1a) (28 S. E. 2d, 773), hold that in cases where a person seeks to represent an estate by virtue of Code § 113-903 (1), there is a presumption that no outstanding debts existed. For these reasons I concur in the judgment.